
	

114 HR 2773 IH: 21st Century STEM for Girls and Underrepresented Minorities Act
U.S. House of Representatives
2015-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2773
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2015
			Mrs. Beatty (for herself, Ms. Castor of Florida, Mr. Grijalva, Mr. Cicilline, Mr. Conyers, Ms. Clarke of New York, Ms. Plaskett, Mr. Butterfield, Mr. Rangel, Ms. Lee, Mrs. Kirkpatrick, Ms. Brown of Florida, Ms. Esty, Mr. Hinojosa, Ms. McCollum, Mr. Meeks, Ms. Jackson Lee, Ms. Norton, Mr. Thompson of California, Mrs. Bustos, Mrs. Watson Coleman, Mr. Thompson of Mississippi, Mr. Sean Patrick Maloney of New York, Mr. David Scott of Georgia, Ms. Wilson of Florida, Mr. Honda, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to provide grants to local educational
			 agencies to encourage girls and underrepresented minorities to pursue
			 studies and careers in science, mathematics, engineering, and technology.
	
	
 1.Short titleThis Act may be cited as the 21st Century STEM for Girls and Underrepresented Minorities Act. 2.Grants to prepare girls and underrepresented minoritiesTitle V of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6001 et seq.) is amended by adding at the end the following:
			
				EPreparing girls and underrepresented minorities for the 21st century
					5701.Program authority
 (a)In GeneralFrom funds provided under section 5702, the Secretary is authorized to provide grants to local educational agencies on behalf of elementary and secondary schools to establish and implement a program to encourage the ongoing development of programs and curriculum for girls and underrepresented minorities in science, mathematics, engineering, and technology and to prepare girls and underrepresented minorities to pursue undergraduate and graduate degrees and careers in science, mathematics, engineering, or technology.
						(b)Application
 (1)In generalTo be eligible to receive a grant, or enter into a contract or cooperative agreement, under this part, a local educational agency shall submit an application to the Secretary at such time, in such form, and containing such information as the Secretary may reasonably require.
 (2)ContentsThe application shall contain, at a minimum, the following: (A)A program description, including the content of the program and the research and models used to design the program.
 (B)A description of the collaboration between elementary and secondary schools to fulfill goals of the program and how the applicant will ensure that there is a comprehensive plan to improve science, mathematics, engineering, and technology education for girls and underrepresented minorities in grades kindergarten through 12.
 (C)A description of the process for recruitment and selection of participants. (D)A description of the planned instructional and motivational activities.
 (E)A description of any collaboration among local, regional, or national institutions and organizations that will occur in order to fulfill the goals of the program.
 (3)PriorityIn selecting among applications, the Secretary shall give priority to applicants that partner or coordinate, to the extent possible, with local, regional, or national institutions and organizations who have extensive experience, expertise and research on increasing the participation of girls or underrepresented minorities in science, mathematics, engineering and technology.
 (c)Use of fundsFunds provided under this section shall be used for the following: (1)Preparing girls and underrepresented minorities with careers in science, mathematics, engineering, and technology, and the advantages of pursuing careers in these areas.
 (2)Educating the parents of girls and underrepresented minorities about the opportunities and advantages of science, mathematics, engineering, and technology careers.
 (3)Enlisting the help of the parents of girls and underrepresented minorities in overcoming the obstacles these groups face and encouraging their child’s continued interest and involvement in science, mathematics, engineering, and technology.
 (4)Providing tutoring and mentoring programs in science, mathematics, engineering, and technology. (5)Establishing partnerships and other opportunities that expose girls and underrepresented minorities to role models in the fields of science, mathematics, engineering and technology.
 (6)Enabling female and underrepresented minority students and their teachers to attend events and academic programs in science, mathematics, engineering, and technology.
 (7)Providing after-school activities designed to encourage interest, and develop skills of girls and underrepresented minorities, in science, mathematics, engineering, and technology.
 (8)Summer programs designed in order that girls and underrepresented minorities develop an interest in, develop skills in, and understand the relevance and significance of, science, mathematics, engineering, and technology.
 (9)Purchasing— (A)educational instructional materials or software designed to encourage interest of girls and underrepresented minorities in science, mathematics, engineering, and technology; or
 (B)equipment, instrumentation, or hardware used for teaching and to encourage interest of girls and underrepresented minorities in science, mathematics, engineering, and technology.
 (10)Field trips to locations, including institutions of higher education, to educate and encourage girls’ and underrepresented minorities’ interest in science, mathematics, engineering, and technology and acquaint them with careers in these fields.
 (11)Providing academic advice and assistance in high school course selection that encourages girls and underrepresented minorities to take advanced courses in areas of science, technology, engineering, and mathematics.
 (12)Paying up to 50 percent of the cost of an internship in science, mathematics, engineering, or technology for female and underrepresented minority students.
 (13)Providing professional development for teachers and other school personnel, including— (A)how to eliminate gender and racial bias in the classroom;
 (B)how to be sensitive to gender and racial differences; (C)how to engage students in the face of gender-based and racial peer pressure and parental expectations;
 (D)how to create and maintain a positive environment; and (E)how to encourage girls and underserved minorities through academic advice and assistance to pursue advanced classes and careers in science, mathematics, engineering, and technology fields.
 (d)Supplement, not supplantThe Secretary shall require each local educational agency to use the assistance provided under this section only to supplement, and not to supplant, any other assistance or funds made available from non-Federal sources for the activities assisted under this section.
 (e)EvaluationsEach local educational agency that receives funds under this section shall provide the Secretary, at the conclusion of every school year during which the funds are received, with an evaluation, in a form prescribed by the Secretary. This evaluation shall include—
 (1)a description of the programs and activities conducted by the local educational agency using the funds;
 (2)data on curriculum and partnerships developed using the funds; (3)data on the amount of time spent on subjects allowed for under the grant; and
 (4)such other information as may be required by the Secretary. 5702.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $5,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 4 succeeding fiscal years..
		
